 In the Matter of THE FRANCE STONE COMPANYandUNITED INDUSTRIALBUILDING SERVICE EMPLOYEES OF TOLEDO AND VICINITY, LOCAL 35,AFFILIATED WITH UNITED RETAIL, WHOLESALE&DEPARTMENT STOREEMPLOYEES OF AMERICA, (C. I. 0.)Case No. P-5514.-Decided July 0, 1943Mr. Roland H. Rogers,of Toledo, Ohio, forthe Company.Mr. Edwarrd Lamb,byMr. Lowell Goerlich,of Toledo, Ohio, for theC.I.O.Messrs.William H. ThomasandArnoldM. Edelman,of Cleveland,Ohio,for the Operating Engineers.Mr. William R. Cameron.of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by United, Industrial Building ServiceEmployees of Toledo and Vicinity, Local 35, Affiliated with UnitedRetail,Wholesale & Department Store Employees of America, (C. I.herein called the C. I. 0., alleging that a question affecting com-merce had arisen concerning the representation of employees of TheFrance Stone Company, Toledo, Ohio, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before John R. Hill, Trial Examiner. Said hearingwas held at Toledo, Ohio, on June 8, 1943.The Company, the C. I. O.,and International Union of Operating Engineers, and Local UnionsNos. 18 and 18-C thereof, herein called the Operating Engineers; ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :51 N. L. H. B., No 88452 THE FRANCE STONE COMPANY453FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYThe France Stone Company is an Ohio corporation engaged princi-pally in the production of mineral aggregates, consisting of crushedlimestone, crushed blast furnace slag, railroad ballast, flux stone forblast furnaces, and agricultural limestone and lime for chemical andstructural purposes.The Company operates seven plants in the Stateof Ohio, and plants also in the States of Michigan, Indiana, Illinois,and Pennsylvania.We are here concerned only with the Company'splant at Toledo, Ohio, herein referred to as the East Toledo slag plant,where the Company is engaged in the manufacture of crushed slag.of the Interlake Iron Company, slag is dug from the pits adjacent toblast furnaces of the Iron Company, is processed by crushing andscreening, and is washed and placed in storage for sale.Althoughordinarily no sales of crushed slag are made for shipment to points out-side the State of Ohio, in 1942 15,000 tons of crushed slag were soldto a customer in the State of Michigan to meet emergency needs in con-nection with certain defense construction within that State.The Com-pany's production during the year of 1942 amounted to approximately254,000 tons, of which a part was used in various construction projectsarid by the Wheeling & Lake Erie Railroad for ballast, and the greaterportion was delivered to the Walbridge, Ohio, Ordnance Depot forthe construction of roads and buildings. The record discloses that con-tinued operation of the East Toledo slag plant is essential to operationof the Interlake Iron Company's blast furnaces at this location, in thatfailure to dig the slag regularly from the pits will cause the pits tobecome filled and result in a comparatively short time in the shut-downof the blast furnaces.We have previously found the Interlake IronCompany to be engaged in interstate commerce?We find, contrary to the Company's contention, that it is engagedin Commerce within the meaning of the National Labor RelationsAct.II.THE ORGANIZATIONS INVOLVEDUnited Industrial Building Service Employees of Toledo and Vicin-ity, Local 35, Affiliated with United Retail, Wholesale & DepartmentStore Employees of America, is a labor organization affiliated with theCongress of Industrial Organizations, admitting to membership em-ployees of the Company.InternationalUnion of Operating Engineers, and Local UnionsNos. 18 and 18-C thereof, are labor organizations affiliated with thes SeeMatter of Interlake Iron Corporation,2 NL R.B 1036. 454DECSSIO\TS OF NATTO\TAL LABOR RELATIONS BOARDAmerican Federation of Labor, admitting to membership employeesof the Company.III.THE ALLEGED APPROPRIATE UNITThe C. I. 0. contends that all employees of the Company at its EastToledo slag plant, excluding supervisors and clerical employees, con-stitute an appropriate unit.The Company contends that employeesof all the Company's plants constitute the appropriate unit.TheOperating Engineers contends that the unit sought,by the C. I. 0. isinappropriate, but did not otherwise state its position as to the unit atthe hearing..The Company operates seven plants in Ohio, the farthest being about50 miles and the nearest 10 miles from the Toldedo plant.All othersthan the one at East Toledo are limestone plants and perform identicaloperations.The operations of the East Toledo slag plant are quitesimilar, and the same job classifications and wage scales obtain.Transfer of employees is readily possible among all the Company'splants, and there are frequently such transfers among the limestoneplants due to the seasonal nature of their operations, though in thecase of the slag plant the continual nature of its operation has notoccasioned such transfers.During April 1942 the Operating Engineers and the Companyentered into a collective bargaining agreement, which vas executedas of April 1, 1942, and was later amended, as to rates of pay, by sup-plemental agreement dated June 30, 1942.This contract was extendedby operation of an automatic renewal clause for an additional yearlyperiod beginning April 1, 1943.2 .The contract was negotiated by the Operating Engineers with theCompany, and with five affiliated companies engaged in similar busi-ness, on behalf of employees in all the plants of the Company and itsaffiliates located in the State of Ohio.The Company and affiliatesalso operate plants in 'the States of Indiana, Illinois, Michigan, andPennsylvania, and identical contracts were executed as of April 1, 1942,by these companies with the Operating Engineers and its local unionsin each of these several States.All of these contracts were likewise,),mended by identical supplements dated June 30, 1942.The record discloses that the Operating Engineers, during the latterpart of 1941, presented cards to the Company to substantiate its claimof representation of the various plants, and commenced, at that time,the bargaining negotiations which led to the contract of April 1, 1942.Cards signed by employees of the East Toledo slag plant were checkedO The Operating Engineers and the Company contend that this contract is a bar to anelection, and the Operating Engineers moved to dismiss the petition on this ground, which,in view of our decision herein, it is unnecessary to consider THE FRANCE STONE COMPANY455by the Company, and the Operating Engineers found to represent amajority, in November 1941.During the progress of negotiations, onApril 8, 1942, a meeting was held in Toledo, Ohio, of employees fromthe various plants in the vicinity of Toledo, to consider the proposedcontract, as a result of which the contract was accepted and executed ashereinbefore indicated.The employees of the East Toledo slag plantsent representatives to this meeting.Similar meetings were held atother points for employees of other plants of the Company and itsaffiliates.The C. I. O. contends that the employees of the East Toledo slagplant never approved or ratified this contract.The record disclosesthat the employees of the various plants present at the meeting inToledo above mentioned were at first unwilling to accept the proposedcontract because it did not provide for sufficient increase in wages, andthe meeting was declared adjourned.Discussion, however, continuedamong the employees present, and after a short interval, the meetingwas reconvened and 85 of the 90 persons present voted to accept thecontract, relying upon its provision for renegotiation of wages at anytime after 90 days. There is conflict in the testimony as to whether theEast Toledo' representatives withdrew from this meeting during theadjournment and hence were not present when action was taken toapprove the contract.On the basis of the whole record, however, wefind that at least some of the East Toledo representatives remainedand participated in the vote resulting in approval.The record dis-closes that, in any event, the contract had been negotiated by theOperating Engineers on a multiple plant basis. It is not shown thatits effectiveness was strictly dependent upon separate approval byemployees of each plant, although such approval appears to have beenobtained.It is also claimed by the C. I. O. that the terms of the contract werenot applied to employees of the East Toledo slag plant. In support ofthis it was shown that dues which had. been checked off, were returnedby the Company to the employees at the employees' request, and nodues were checked off or paid since some time on or before July 1942.Also it was indicated that the East Toledo employees had not beengiven the benefit of certain vacation provisions applied to other plants.It is clear, however, that the East Toledo employees have received thebenefits of all other provisions of the contract equally with the em-ployees of the Company's other plants.In view of all the circumstances, including the history of collectivebargaining by the Operating Engineers for employees of the plantsof the Company and its affiliates on a State-wide basis, the similarityof operations in this plant with operations in Company's other plantsand quarries, the centralized management by the Company of its laborrelations, and the present identity of job classifications and wage 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDscales in the various plants, we find that the unit urged by the C. I. 0.,consisting of employees of only the East Toledo slag plant, is inap-propriate for the purposes of collective bargaining.IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince, as pointed out in Section III, above, the bargaining unit'sought to be established by the petition is inappropriate for the pur-poses of collective bargaining, we find that no question has been raisedconcerning the representation of employees in an appropriate bar=gaining unit.Accordingly, we shall dismiss the petition.ORDERUpon the basis of the above findings of fact and upon. the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of The France Stone Company, Toledo, Ohio, filed byUnited Industrial Building Service Employees of Toledo and Vicinity,Local 35, Affiliated with United Retail, Wholesale & Department StoreEmployees of America (C. I. 0.), be, and it hereby is, dismissed.